DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Response to Amendment
The Amendment filed October 29, 2021 has been entered. Claims 1-6 and 8-16 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walter et al. (US 2018/0353134 A1) (hereinafter – Walter).

Regarding claim 1, Walter discloses A wearable device comprising (Abstract and entire document):
a light source configured to irradiate light to a target region of a user (Para. [0150], “a sensor module (e.g., a PPG sensor module, etc.) 10 includes a base 12, such as a printed circuit board (PCB), that supports first and second optical emitters 14, 16, and an optical detector 18.”);
a light receiver configured to receive scattered light scattered from a bloodstream under the target region (Para. [0150], “a sensor module (e.g., a PPG sensor module, etc.) 10 includes a base 12, such as a printed circuit board (PCB), that supports first and second optical emitters 14, 16, and an optical detector 18.”);
a controller configured to determine a blood pressure value of the user based on an intensity of the received scattered light (Para. [0148], “In one embodiment, this interaction may involve excitation light entering the ear region and scattering from a blood vessel in the ear such that the temporal change in intensity of scattered light is proportional to a temporal change in blood flow within the blood vessel.” See also para. [0067], “In some embodiments, the optical sensor is configured to sense scattered light and luminescent light from the location, and wherein the at least one circuit is configured to alternately bias the plurality of optical emitters in time to generate a matrix of data including optical emitter wavelength information, temperature information, and time information.”);
a display unit on which the determined blood pressure value is displayed (Para. [0214], “A cleaned-up PPG sensor output may also be processed to extract other parameters, such as RRi, breathing rate, blood pressure, SpO.sub.2, blood hydration level, vascular compliance, heart rate variability (HRV), blood analyte levels, mathematical operations on the waveform (such as integrals, derivatives, transforms, and the like), and various other blood-flow-related properties (such as blood flow rate, volume, density, and the like), and these parameters may be processed together (i.e., by a processor in a wearable device) and organized in a data output such as a serial or parallel data stream.”); and
a light guide configured to guide light emitted from the light source such that the light is directed toward the target region (Para. [0166], “light guide 140 is in optical communication with the detector 114 and is configured to collect light from both the motion information pathway 30 and the biometric information pathway 40 and deliver collected light to the optical detector 114. In some embodiments, the light guide 140 may include reflective material along the sidewalls thereof to facilitate directing light to the optical detector. In addition, the light guide 140 may have various shapes and configurations that can be used to collect light for detection.”).
Regarding claim 2, Walter discloses The wearable device of claim 1, wherein the wearable device is a smart watch worn on a wrist of the user by using a strap, and the light source and the light receiver are arranged on the strap (Para. [0150], “Referring to FIGS. 1-6, biometric sensor modules 10 that may be incorporated into various wearable devices are illustrated. The illustrated sensor modules 10 may be integrated into various wearable devices/apparel including, but not limited to, an earbud, a wristband, an armband, a smartphone, clothing and accessory apparel, or any other wearable form-factor for a digit, limb, torso, head, ear, face, and the like.”).
Regarding claim 4, Walter discloses The wearable device of claim 1, further comprising a contact glass plate for compressing the target region when the wearable device is worn on a wrist of the user (Para. [0220], “For example, the light guiding/modulating regions may utilize polycarbonate, glass, or other rigid, optically transparent materials. Alternatively, the light guiding region 52 of the biometric information pathway may be comprised of rigid material and the light modulating region 50 of the motion information pathway may be comprised of pliable material.”).
Regarding claim 5, Walter discloses The wearable device of claim 4, wherein the contact glass plate comprises a mirror that reflects light emitted from the light source such that the light is directed toward the target region (Para. [0220], “For example, the light guiding/modulating regions may utilize polycarbonate, glass, or other rigid, optically transparent materials. Alternatively, the light guiding 
Regarding claim 8, Walter discloses The wearable device of claim 1, further comprising a user interface configured to receive a user input to input a reference blood pressure value input by the user, wherein the controller is further configured to calibrate the determined blood pressure value based on the input reference blood pressure value (Para. [0202], “These signals may then be used to control a user interface or to be translated into true sounds. For example, by mouthing the word for “turn on”, the optomechanical sensor output may be processed (locally or remotely) into a command to turn on a smartphone, the earpiece itself, or some other device.” And para. [0207], “e. For example, the optomechanical signal may serve as the input to an adaptive filter such that the noise reference is actively removed from the raw PPG signal in real time.”).
Regarding claim 9, Walter discloses The wearable device of claim 1, further comprising a user interface configured to receive a user input to set a blood pressure measurement time, wherein the controller is further configured to irradiate light to the target region of a wrist of the user at the set blood pressure measurement time (Para. [0202], “These signals may then be used to control a user interface or to be translated into true sounds. For example, by mouthing the word for “turn on”, the optomechanical sensor output may be processed (locally or remotely) into a command to turn on a smartphone, the earpiece itself, or some other device.”).
Regarding claim 11, Walter discloses A method of measuring a blood pressure, the method comprising (Abstract and entire document):
irradiating, by a wearable device, light to a target region of a user (Para. [0150], “a sensor module (e.g., a PPG sensor module, etc.) 10 includes a base 12, such as a printed circuit board (PCB), that supports first and second optical emitters 14, 16, and an optical detector 18.”);
receiving scattered light scattered from a bloodstream under the target region (Para. [0150], “a sensor module (e.g., a PPG sensor module, etc.) 10 includes a base 12, such as a printed circuit board (PCB), that supports first and second optical emitters 14, 16, and an optical detector 18.”);
determining a blood pressure value of the user based on an intensity of the received scattered light (Para. [0148], “In one embodiment, this interaction may involve excitation light entering the ear region and scattering from a blood vessel in the ear such that the temporal change in intensity of scattered light is proportional to a temporal change in blood flow within the blood vessel.” See also para. [0067], “In some embodiments, the optical sensor is configured to sense scattered light and luminescent light from the location, and wherein the at least one circuit is configured to alternately bias the plurality of optical emitters in time to generate a matrix of data including optical emitter wavelength information, temperature information, and time information.”);
and displaying the determined blood pressure value (Para. [0214], “A cleaned-up PPG sensor output may also be processed to extract other parameters, such as RRi, breathing rate, blood pressure, SpO.sub.2, blood hydration level, vascular compliance, heart rate variability (HRV), blood analyte levels, mathematical operations on the waveform (such as integrals, derivatives, transforms, and the like), and various other blood-flow-related properties (such as blood flow rate, volume, density, and the like), and these parameters may be processed together (i.e., by a processor in a wearable device) and organized in a data output such as a serial or parallel data stream.”); and
guiding light emitted from the light source, by a light guide, such that the light is directed toward the target region (Para. [0166], “light guide 140 is in optical communication with the detector 114 and is configured to collect light from both the motion information pathway 30 and the biometric information pathway 40 and deliver collected light to the optical detector 114. In some embodiments, the light guide 140 may include reflective material along the sidewalls thereof to facilitate directing light to the optical detector. In addition, the light guide 140 may have various shapes and configurations that can be used to collect light for detection.”).
Regarding claim 12, Walter discloses The method of claim 11, wherein the wearable device is a smart watch worn on a wrist of the user by using a strap, and a light source and a light receiver are arranged on the strap (Para. [0150], “Referring to FIGS. 1-6, biometric sensor modules 10 that may be incorporated into various wearable devices are illustrated. The illustrated sensor modules 10 may be integrated into various wearable devices/apparel including, but not limited to, an earbud, a wristband, an armband, a smartphone, clothing and accessory apparel, or any other wearable form-factor for a digit, limb, torso, head, ear, face, and the like.”).
Regarding claim 14, Walter discloses The method of claim 11, wherein the wearable device further comprises a contact glass plate for compressing the target region when the wearable device is worn on a wrist of the user (Para. [0220], “For example, the light guiding/modulating regions may utilize polycarbonate, glass, or other rigid, optically transparent materials. Alternatively, the light guiding region 52 of the biometric information pathway may be comprised of rigid material and the light modulating region 50 of the motion information pathway may be comprised of pliable material.”).
Regarding claim 15, Walter discloses The method of claim 14, wherein the contact glass plate comprises a mirror that reflects light emitted from a light source such that the light is directed toward the target region (Para. [0220], “For example, the light guiding/modulating regions may utilize polycarbonate, glass, or other rigid, optically transparent materials. Alternatively, the light guiding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2018/0353134 A1) (hereinafter – Walter) in view of Morris et al. (US 2014/0249398 A1) (hereinafter – Morris).

Regarding claim 3, Walter discloses The wearable device of claim 1, wherein the controller is further configured to determine an image indicating the intensity of the received scattered light and to determine the blood pressure value of the user from data of the determined image (Para. [0207], “It should be noted that a myriad of noise removal techniques may be applied with the optomechanical pressure signal as a noise reference. For example, the optomechanical signal may serve as the input to an adaptive filter such that the noise reference is actively removed from the raw PPG signal in real time. FIGS. 16A-16C are spectrograms illustrating real time noise removal from a PPG signal.”)
Walter fails to disclose based on a filter in a Gaussian averaging window form.
However, in the same field of endeavor, Morris teaches based on a filter in a Gaussian averaging window form (Para. [0043], “This noise appears as speckles across frames of video. The sensor noise is typically high-frequency, and can be removed using a smoothing filter, such as a Gaussian filter.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Walter to include a Gaussian filter as taught by Morris in order to remove noise (Para. [0043], “This noise appears as speckles across frames of video. The sensor noise is typically high-frequency, and can be removed using a smoothing filter, such as a Gaussian filter.”).
Regarding claim 13, Homyk discloses The method of claim 11, wherein the determining of the blood pressure value of the user based on the intensity of the received scattered light comprises: determining an image indicating the intensity of the received scattered light and determining the blood pressure value of the user from data of the determined image (Para. [0207], “It should be noted that a myriad of noise removal techniques may be applied with the optomechanical pressure signal as a noise reference. For example, the optomechanical signal may serve as the input to an adaptive filter such that the noise reference is actively removed from the raw PPG signal in real time. FIGS. 16A-16C are spectrograms illustrating real time noise removal from a PPG signal.”)
Walter fails to disclose based on a filter in a Gaussian averaging window form.
However, in the same field of endeavor, Morris teaches based on a filter in a Gaussian averaging window form (Para. [0043], “This noise appears as speckles across frames of video. The sensor noise is typically high-frequency, and can be removed using a smoothing filter, such as a Gaussian filter.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Walter to include a Gaussian filter as taught by Morris in order to remove noise (Para. [0043], “This noise appears as speckles across frames of video. The sensor noise is typically high-frequency, and can be removed using a smoothing filter, such as a Gaussian filter.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2018/0353134 A1) (hereinafter – Walter) in view of Homyk et al. (US 2016/0198961 A1) (hereinafter – Homyk).

Regarding claim 6, Walter discloses The wearable device of claim 1, Walter fails to disclose  further comprising a first polarization filter arranged in an output unit of the light source and a second polarization filter arranged in an input unit of the light receiver, wherein the first polarization filter and the second polarization filter are optically orthogonal to each other.
further comprising a first polarization filter arranged in an output unit of the light source and a second polarization filter arranged in an input unit of the light receiver, wherein the first polarization filter and the second polarization filter are optically orthogonal to each other (Para. [0132], “a polarizing filter” and “(e.g., the imager 850 could include a polarizing filter that is oriented perpendicularly to the first specified direction).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Walter to include a polarization filter as taught by Morris in order to increase signal to noise ratio (Para. [0132], “When the device 800 is configured in such a manner, light-sensitive elements of the imager 850 could be substantially prevented from receiving light from the light source 860 that is directly reflected from the surface of the biological tissue 810 (e.g., light from specular reflections). This could increase a signal-to-noise ratio of signals generated by light-sensitive elements of the imager 850 by increasing the contribution of scattered light to the signals relative to the contribution of specular reflection light that is not related to flow properties in the biological tissue 810.”).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2018/0353134 A1) (hereinafter – Walter) in view of Borgos 2013/0190630 A1) (hereinafter – Borgos).

Regarding claim 10, Walter discloses The wearable device of claim 1, Walter fails to disclose wherein the display unit is further configured to display a guide image for guiding the light receiver such that the light receiver is located on a radial artery of a wrist of the user.
However, in the same field of endeavor, Borgos teaches wherein the display unit is further configured to display a guide image for guiding the light receiver such that the light receiver is located on a radial artery of the wrist of the user (Para. [0009], “In some implementations, the anatomical .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Walter to include a radial artery measurement as taught by Borgos in order to measure a vital sign (Para. [0007], “The output unit receives, from the optical sensing system, an input indicative of movement corresponding to an arterial pulse and generates, using the input, a measure of the vital sign.”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2018/0353134 A1) (hereinafter – Walter) in view of Hatschek (US 5309916) (hereinafter – Hatschek).

Regarding claim 16, Walter discloses The wearable device of claim 1, Homyk fails to disclose wherein the controller is further configured to: determine a speckle-modulated image indicating the intensity of the received scattered light,
determine a diameter of a blood vessel and a velocity of the bloodstream based on the speckle-modulated image, and
determine the blood pressure value of the user based on the determined diameter of the blood vessel and the determined velocity of the bloodstream.
However, in the same field of endeavor, Hatschek teaches wherein the controller is further configured to: determine a speckle-modulated image indicating the intensity of the received scattered light (Col. 4 line 51 – col. 5 line 59, “the mentioned or determined cross-sectional dimension may be formed at least in approximation by the interior or exterior diameter or by an average diameter of the blood vessel. In this connection, it should also be noted that the variables mentioned for the first value are closely linked with one another. If the quantity of the flow is measured in volume units per unit time, ,
determine a diameter of a blood vessel and a velocity of the bloodstream based on the speckle-modulated image (Col. 4 line 51 – col. 5 line 59, “the mentioned or determined cross-sectional dimension may be formed at least in approximation by the interior or exterior diameter or by an average diameter of the blood vessel. In this connection, it should also be noted that the variables mentioned for the first value are closely linked with one another. If the quantity of the flow is measured in volume units per unit time, the flow quantity is equal to the product of the average flow velocity averaged over the cross-sectional area times the area of the flow passage cross section of the blood vessel.” And “Various types of such measuring methods based on the scattering of light or ultrasound are known. If light is employed, the measurements may be effected, for example, with the aid of photon correlation, light beating spectroscopy, speckle interferometry or the Doppler effect.”), and
determine the blood pressure value of the user based on the determined diameter of the blood vessel and the determined velocity of the bloodstream(Col. 4 line 51 – col. 5 line 59, “the mentioned or determined cross-sectional dimension may be formed at least in approximation by the interior or exterior diameter or by an average diameter of the blood vessel. In this connection, it should also be noted that the variables mentioned for the first value are closely linked with one another. If the quantity of the flow is measured in volume units per unit time, the flow quantity is equal to the product of the average flow velocity averaged over the cross-sectional area times the area of the flow passage cross section of the blood vessel.” And “Various types of such measuring methods based on the scattering of light or ultrasound are known. If light is employed, the measurements may be effected, for .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Walter to include a diameter and velocity measurement as taught by Hatschek in order to measure blood pressure non-invasively with good accuracy (Col. 4 lines 14-24, “More particularly, the object of the invention is to make it possible to monitor the blood pressure of a human being or possibly an animal essentially continuously without having to alternatingly inflate and deflate a cuff, while nevertheless attaining good measuring accuracy.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791